DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the BPAI decision on 14 April 2021 reversing the examiner’s rejection.
Claims 8-20 were previously canceled.
Claims 1-7 and 21-23 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 21-23 are here by allowed based on the reasons and rationale set forth in the board decision rendered on 14 April 2021 reversing the examiner’s 103 rejection.  Specifically, the board was persuaded that the deposit and retrieval zones, i.e. the first and second lockable bins are physically separate structures and that the separate deposit and retrieval zones would not make the kiosk more user friendly, but instead would make it less user friendly/easily accessible, and thus the prior art of record most closely resembling the claimed invention does not teach a non-obvious combination of claimed invention and is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- A. Luse and A.M. Townsend. Improving direction-giving through utilization of an 
- Bernhard, Matthew and Halderman, J. Alex. Implementing Attestable Kiosks. 12-December 2016 14th Annual Conference on Privacy, Security and Trust (PST) (Page(s): 722-729) (Year: 2016).
- Amir Negametzyanov, Sian Lun Lau, Chin Fei Ng. Web-based Interactive Form Generator for public Kiosks. 2015 IEEE Conference on Open Systems (ICOS) (Page(s): 108-113) (Year: 2015)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623